DETAILED ACTION 
The amendment submitted on March 18, 2022 has been entered.  Claims 18-38 are pend-ing in the application.  Claims 33-38 are withdrawn.  Claims 18-20 and 22-31 are rejected for the reasons set forth below.  No claim is allowed, although claims 21 and 32 would be allowable if rewritten in independent form.  
The communication includes at least one new ground of rejection that was neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement, so this Office action is non-final.  See MPEP1 706.07(a).  See the new rejection over Hagedorn, discussed below.  
Election/Restrictions 
Applicant’s election without traverse of Group I, drawn to a stable liquid composition, is acknowledged.  Claims 33-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  The requirement for a species election is hereby withdrawn, so applicant’s election thereof (see applicant’s Remarks, submitted March 18, 2022, at p. 5) is moot.  
Withdrawn Rejections 
The rejection of claims 18-19 and 27-32 under 35 U.S.C. 112(b) as being indefinite is with-drawn because “prone to oxidation” has been deleted from the claims.  
The rejection of claims 18-19, 28-29, and 31-32 for double patenting over US Patent No. 9,770,508 B2 is withdrawn because the examiner is persuaded by applicant’s argument (Remarks at p. 7) that the omega fatty acids claimed in the ‘508 patent are not “a polyene comprising a conjugated triene, tetraene, pentaene, hexaene or heptaene component” as required by the instant claims.  
Allowable Subject Matter 
Claims 21 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 18-20, 25, 28-29, and 31 remain rejected under 35 U.S.C. 102(a)(1) as being antici-pated by Meinert (US 2010/0008996 A1).  
Meinert (cited in the prior action) discloses liquid pharmaceutical compositions compris-ing F(CF₂)n(CH₂)mH (para. 0007) and retinol palmitate (Example 3 at para. 0063), which is a retinoid within the meaning of instant claim 25.  The composition of Example 3 also includes “F4H6,” i.e., CF3(CF2)3(CH2)5CH3 (see Table 1 at para. 0078), which is identical to the second semifluorinated alkane recited in claim 19.  Any non-functional printed instructions associated with the kit of claim 31 have not been accorded patentable weight for the reasons discussed in MPEP 2111.05.  
With respect to the amendment to claim 18, which requires that “the composition does not comprise any additional antioxidant,” note that the composition of Example 3 only includes two ingredients: retinol palmitate and F4H6, neither of which is an “additional antioxidant.”  Claim 1 of Meinert also only lists two ingredients: “a carrier” and a “semi-fluorinated alkane,” but no antioxidant is recited in claim 1 of Meinert.  In fact, nowhere in Meinert is there any teaching that an antioxidant is required.  It is implicit in the reference that the compositions of Meinert “do[] not comprise any additional antioxidant.”  The rejection is therefore maintained notwith-standing the amendment.  
Response to Arguments 
Applicant argues (Remarks at p. 6-7) that “nothing in Meinert teaches or suggests that a semifluorinated alkane vehicle would stabilize or protect a molecule with a conjugated double bond system from air-oxidation or auto-oxidation,” whereas applicant “has discovered that oxidation-sensitive polyenes are stabilized by dissolving in semifluorinated alkane vehicles.”  Applicant asserts that such composition “would not be expected to be stable without an added antioxidant” (Remarks at p. 7).  
The examiner agrees with applicant’s observation that the reference does not recognize the antioxidant properties of the composition.  The examiner disagrees, however, with applicant’s conclusion that the claims are allowable.  This is because the implicit and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102.  Furthermore, the “discovery of a previously unappreciated property of a prior art composi-tion, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  See MPEP 2112(I).  As noted above, it is implicit in the reference that the compositions of Meinert do not comprise any additional antioxidant.  Furthermore, applicant’s mere characterization of the antioxidant properties of the compositions Meinert does not make them novel.  The reference discloses using the same drug (retinol palmi-tate, i.e., a retinoid derivative) in the same matrix (F4H6) as required by the instant claims, so it is a reasonable conclusion that the antioxidant properties observed by applicant are inherent in the compositions of Meinert.  Applicant’s Remarks have been fully considered, but they are not persuasive.  
Claims 18-20, 22-24, and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being antici-pated by Hagedorn (WO 2011/151079 A2) 
Hagedorn is in the German language, so for convenience, the following discussion refers to the English-language equivalent (US 2013/0084250 A1, cited in applicant’s IDS2).  The actual basis for rejection, however, is the PCT publication, which qualifies as prior art under 35 U.S.C. 102(a)(1).  
Hagedorn discloses liquid compositions comprising “semifluorinated alkanes … for exam-ple F6H6,” which is an abbreviation “for C6F13C6H13” (para. 0014, see also para. 0017), i.e., the fifth semifluorinated alkane of instant claim 19.  The reference mentions that “antioxidants such as … Vitamin E may be added to the mixture” (para. 0028), it being implicit that the antioxidant is optional.  The compositions may include lutein and zeaxanthin (para. 0028), which meets the limitations of claims 20 and 22-24.  The examiner acknowledges that the reference identifies lutein and zeaxanthin as “antioxidants” (para. 0028), whereas the instant claims refer to these very same compounds as an “active compound,” but the compounds are identical no matter what label is used to describe them.  Pharmaceutically active constituents of the compositions may also include such things as dexamethasone (a corticosteroid) and indomethacin (an NSAID) (para. 0028), which meets the limitations of claim 30.  Printed instructions associated with the kit of claim 31 have not been accorded patentable weight for the reasons discussed above.  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 18-20, 25-29, and 31 are rejected on the ground of nonstatutory double patent-ing as being unpatentable over US Patent No. 10,813,999 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘999 patent (cited in the prior action) claims (see, e.g., claims 1 and 8) a method of using a liquid composition comprising a retinoid, NSAID, corticosteroid, etc. dissolved in a liquid vehicle comprising a semifluorinated alkane of formula F(CF₂)n(CH₂)mH.  The ‘999 patent also claims using compositions including triglyceride oils (see, e.g., claims 1 and 4) and other lipids within the meaning of instant claim 26.  The antioxidant properties of the compositions used in the methods of the ‘999 patent are inherent for substantially the same reasons discussed above, mutatis mutandis.  Simply stated, one would necessarily meet the limitations of (i.e., infringe) the instant claims by performing the method as claimed in the ‘999 patent.  
Claims 18-20, 25-26, 28-29, and 31 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over copending Application No. 17/072,923.  Although the claims at issue are not identical, they are not patentably distinct from each other.  See the claims submitted on December 23, 2020 in the ‘923 application (cited in the prior action).  Briefly, the ‘923 application claims using a liquid composition (claim 18) of retinoids (claim 14), such as retinal (claim 24), in a semifluorinated alkane matrix (claim 17) in a manner that, by prac-ticing the method claimed in the ‘923 application, one would necessarily also meet the limitations of the instant claims.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not, in fact, been patented.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]  
        2 See the Information Disclosure Statement (IDS) submitted on November 11, 2021